Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-25-2007

USA v. Walker
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4746




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Walker" (2007). 2007 Decisions. Paper 891.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/891


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    No. 05-4746


                         UNITED STATES OF AMERICA

                                         v.

                             JAMES ENOS WALKER,

                                                  Appellant


            APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                            D.C. Crim. No. 01-cr-00397
                District Judge: The Honorable Lawrence F. Stengel


                     Submitted Under Third Circuit LAR 34.1(a)
                                  May 24, 2007


            Before: BARRY, CHAGARES, and TASHIMA,* Circuit Judges

                               (Filed: June 25, 2007 )


                                     OPINION




  *
   The Honorable A. Wallace Tashima, Senior Circuit Judge, United States Court of
Appeals for the Ninth Circuit, sitting by designation.
TASHIMA, Circuit Judge

       James Enos Walker timely appealed from an order revoking his supervised release

and sentencing him to a term of imprisonment of six months, two years of supervised

release, and restitution. Walker’s counsel now moves to withdraw and has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which he represents that he has

conscientiously examined the record and has found no non-frivolous issues to appeal.

Counsel describes what in the record might arguably support the appeal, and explains why

the issues are frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988); United States v. Youla,

241 F.3d 296, 299-300 (3d Cir. 2001). We have jurisdiction pursuant to 28 U.S.C. § 1291

and 18 U.S.C. § 3742.1

       The instant violation proceeding was commenced with a petition filed by Walker’s

probation officer on September 1, 2005, alleging that Walker had violated the conditions

of his supervised release by: (1) testing positive for the use of cocaine and admitting the

use of cocaine; (2) failing to report to his probation officer; and (3) failing to participate

in outpatient drug treatment. The District Court held a hearing on these allegations on

October 19, 2005, and Walker did not contest them. Instead, Walker took the stand and

admitted the violations (except that he did not recall whether or not he told his probation



   1
       Although counsel served Walker with copies of the Brief for Appellant, the
appendix, and counsel’s motion to withdraw, and Walker was given time to file a pro se
brief, Walker did not submit any brief to the Court or file any opposition to the motion to
withdraw. The United States submitted a brief indicating its agreement with counsel’s
assessment of the case as lacking any non-frivolous issues to appeal.

                                               2
officer that he had used cocaine), simply offering reasons why he had failed to report to

his probation officer and to participate in drug treatment, as charged. Finding Walker in

violation of his supervised release for using cocaine, failing to report, and failing to

complete outpatient drug treatment, the District Court revoked his supervised release and

imposed the sentence recounted above. In his brief, counsel discusses the District Court’s

authority pursuant to 18 U.S.C. § 3583(e) to revoke Walker’s term of supervised release

upon finding by a preponderance of the evidence that Walker violated a condition thereof;

the procedural protections Walker was afforded under Fed. R. Crim. P. 32.1; the

satisfaction of due process requirements; the sufficiency of the evidence; and the

propriety of the sentence imposed.

       Having reviewed the record, we agree that Walker has no non-frivolous issues to

appeal, and conclude that counsel has satisfied his obligations under Anders.

Accordingly, we will grant counsel’s motion to withdraw and affirm the judgment of the

District Court.2




   2
        The issues presented in the appeal do not require counsel to file a petition for writ
of certiorari in the Supreme Court. See 3d Cir. LAR Misc. 109.2(b).


                                             3